COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00150-CV


In the Interest of A.C.-D.R., a child      §   From the 323rd District Court

                                           §   of Tarrant County (323-95550-J11)

                                           §   November 27, 2013

                                           §   Opinion by Justice Dauphinot


                        JUDGMENT ON REHEARING

      After considering the Appellant’s motion for rehearing, we deny the motion.

We withdraw our October 10, 2013 opinion and judgment and substitute the

following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _________________________________
                                           Justice Lee Ann Dauphinot